Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/17/2021 has been entered. Claims 1-13 and 15-19 remain pending in the present application.
As a result of this amendment, the previous objections and double patenting rejection are being withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses generic placeholders that are coupled with functional languages without reciting sufficient structures to perform the recited functions, and the generic placeholders are not preceded by structural modifiers.  Such claim limitation(s) is/are: “a receiving unit”, “a constructing unit”, “a converting unit”, “a mapping unit”, “a labeling unit”, “a determining subunit”, “a labeling subunit”, and “a camera constructing unit” in claims 8-10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure(s) described in the specification as performing the claimed function(s), and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the processor 81 in Fig. 8, which is a special-purposed processor when it executes the algorithm shown in Fig. 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikic et al. (Pat. No. US 9,245,170), in view of Huang et al. (“Point Cloud Labeling using 3D Convolutional Neural Network”, 2016), and further in view of Feng et al. (Pub. No. US 2018/0075666).

Regarding claim 8, Nikic discloses a device for labeling laser point clouds (Computer system 216 illustrated in Fig. 2 is a device for labeling laser point cloud, as disclosed in col. 5, ll. 55-64), comprising: 
a receiving unit (Image processor 220) configured to receive data of a laser point cloud (Fig. 2 shows image processor 220 receives laser point cloud 212 from imaging system 204); 
a constructing unit (Image processor 220) configured to construct a 3D scene (Fig. 6 and col. 10, ll. 3-8: “Point cloud 600 is an example of a point cloud of scene 106 in FIG. 1. Points 604 are image data for point cloud 600. In this illustrative example, each point has attributes and a coordinate identifying its location in three-dimensional space within scene 106. In this illustrative example, the coordinate is in a first coordinate system”) and establish a 3D coordinate system corresponding to the 3D scene (Fig. 3 – second coordinate system 302); 
a converting unit (Image processor 220) configured to convert a coordinate of each laser point in the laser point cloud into a 3D coordinate in the 3D coordinate system (Col. 6, ll. 49-59: “the location of a point in points 304 may be described using first coordinate system 300 within three dimensional mesh 222, while the location of a cell in which the point is located may be described using a second set of coordinates in second coordinate system 302. For example, a point in points 304 may have coordinates (1,1,4) using first coordinate system 300 within a cell in cells 310 having coordinates (1,1,1) using second coordinate system 302. The association of points 304 with cells 310 may be referred to as a transformation of points 304 in first coordinate system 300 to second coordinate system 302”); 
a mapping unit (Image processor 220) configured to map the laser points included in the laser point cloud into the 3D scene using the 3D coordinates of the laser points (As disclosed in the cited text above, laser points in the laser point cloud is mapped into respective cells in the 3D scene based on their coordinates); 
a labeling unit (Image processor 220) configured to label the laser points in the 3D scene (Claim 1: “assigning a label to each of the plurality of clusters based on a probability that a given cluster represents a given object”. Note that labeling a cluster could be interpreted as labeling the laser points within the cluster with the same label), the labeling unit comprising: 
a determining subunit configured to determine types to which the laser points in the 3D scene belong (Col. 5, ll. 61-64: “object identification algorithm 234 in image processor 220 may identify an object in objects 208 in clusters 226 as a building, a car, a road, or some other type of object”)




.
Nikic, however, does not disclose the above strike-through limitations.
In the same field of endeavor, Huang teaches determining types to which laser points in a 3D scene belong, and labeling the laser points by using labeling manners corresponding to the types to which the laser points belong, wherein different types correspond to different labeling manners (See Fig. 1 and its caption. In particular, a laser point could belong to a building, a tree, a pole, a car, etc. Each type of laser point is labeled with a different color (i.e. different labeling manner)).
In light of the above teaching of Huang, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nikic by labeling the laser points based on colors corresponding to the types to which the laser points belong, wherein different types correspond to different colors. The motivation would have been to provide a cue for scene analysis and understanding (Huang, section I Introduction, 1st paragraph).
Furthermore, Feng teaches using a 3D labeling box to label all the laser points enclosed by it (See Fig. 3 and par. 43. In particular, the 3D labeling box in the upper area 303 helps assigning all the laser points it encloses to the same type).
Feng and Nikic are also in the same field of endeavor. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Nikic by determining a color for a 3D labeling box (a labeling box pattern) according to the type to which the enclosed laser points belong (e.g. orange for buildings, green for trees, red for cars, etc.), then generating the 3D labeling box having the determined color, and labeling all the enclosed laser points by using the 3D labeling box. The motivation would have been to allow the user to manually adjust the size of the 3D labeling box for fine tuning (Feng, par. 43).

Claim 15 recites similar limitations as claim 8. Since the computer system 216 of Nikic inherently has a memory and processor, claim 15 could be rejected under the same rationale set forth in the rejection of claim 8.

Claim(s) 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikic in view of Huang as applied to claim(s) 8 and 15 above, and further in view of Tsukahara (Pub. No. US 2018/0205888).

Regarding claim 9, Nikic in view of Huang and Feng teaches the device according to claim 8, 
.
In the same field of computer graphics, Tsukahara teaches a technique for adjusting an angle and a range of viewing a point cloud in a 3D scene by adjusting a position and a direction of a virtual camera (i.e. a virtual viewpoint) in the 3D scene (See pars. 85-91).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsukahara into Nikic by including a camera construction unit that is configured to construct a camera in the 3D scene to adjust an angle and a range of viewing the laser point cloud in the 3D scene by adjusting a position and a direction of the camera in the 3D scene during the process of labeling the laser points in the 3D scene. The motivation would have been to allow the user to freely control the angle-of-view of the virtual camera, and visually recognize the laser point cloud in the virtual space (Tsukahara, par. 91).

Regarding claim 10, Nikic in view of Huang, Feng and Tsukahara teaches the device according to claim 9, wherein the determining subunit is specifically configured to determine types to which the laser points in the 3D scene belong according to a first mode or a second mode (In Nikic, the type of a laser point is determined according to a probability that the cluster to which it belongs represents a given object (see claim 1 of Nikic). This automatic labeling scheme could be interpreted as the first mode. Furthermore, Huang discloses that data points could also be manually labeled (see subsection A of section VII. The manual labeling scheme could be interpreted as the second mode). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Huang into Nikic by manually labeling laser points that have been incorrectly labeled by the automatic label mechanism to improve the labeling process).

Claim 16 recites similar limitations as claim 9, and therefore could be rejected under the same rationale set forth in the rejection of claim 9.

Allowable Subject Matter
Claims 1-7 are allowed because although Nikic in view of Huang, Feng and Tsukahara teaches a method for labeling a laser point cloud, it does not teach determining types to which the laser points belong according the first and second mode as particularly recited in claim 1. Furthermore, there is no other prior art that renders these limitations obvious.
Claims 11-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613